,2’78



OFFICE OF THE ATTORNEY
                     GENERAL   OF TEXAS
                AUSTIN

                                     1




                                                  i
honoreble Clifford B. JCSM, pag~ e


      and   hbor~tory CharAS to OoYBrWtUai                                laboratory
     mtsrials sn4 wagplies use4 by euch student not to
     0xoette in any atventfour ($4.00) dollcrs for any one
     fear from sny 03s otudant in my me laboratcry
     COUTF%. L:strlaulot:on  reek3 for aiiystx weak3 may
     not exoeed five dollars, or ror ucy ten aeteksterm,
     not to sxoaad ten rsaks term, not to sxoeed ten dol-
     lara. krovided, however mid sduoationalinotltutiona
     smy oollect reascuabledeposits rroa studests enah
      year tG ~.A4UT4 Said iAt?tftUtiOA%                   tl@BiASt        HO%%%%,
      brealca$<e etc. , in l:brarim an4                            mid
                                                          laboratories,
     depoaito to             be rtaturned     at the end of esch aohool.
      year minus such baral;e,loas or breakage as may bare
      bern done by eaoh individualStudent ubo b.aaput up
      n fieposit.
       -5Ms. s. al wordr *state eduoatio!iel  lnetltutlons'
     as used in this Aat shell inaiude the tollotiq an4
     any branch thereof; . . . tha,Texas %3ohnolo~foal
     Golle&9; . . .
        -‘9ac. 4. Nothing in thir Act shall prevent the co&-
      leation ct fac8 or aharqs roluntarily paid by the
      StUdOAt      to        oov4r    w36   sxyA%o   ot    stuasnt         sotirlties;
     pm&dad, however, that the 6anm ahall nsvor be made
     oo~~ulsoryor require4 by the aduaetionalinstitution
     08 a condition prcoebont to a etudent ctnterln(g
                                                   or
      COAtiAUiA&        at     %%id    ill%titAtiOA.*

        Artlale gtlbCa,Varnon*s Texas Civil BtatutoO, (Aota 1933,
p. sob, Ch. lee) oontsina tke r0110a*n6 pr~~lrrio~t
        %sa. 1. Tim govarnlng boards of tha savdral
      izlrtltutions of cOlleglete rank supported in ~whclr
     or fn part by publ.1~mnds appropriatedfrom tho
     State Treasury ~hnll oauteeto be colleetehl
                                               hopp
     atudsnts rsglstering115tha said 8ohooU~ attsr
     Soptapabar1, 1953, tuitien at tha fol1owi.n~rates:


     sasmder or four wd crc-bc lf i&j mnthv, Twen%y-
     five Poll~rs(~ZS.QG)par semestsr; ox, wko nglsters
     for tweive (J.2)or at.sre  tern hours of aor+ per tom
     of tbrscr(8) months, ~iXt.‘ZtSA i;OihE3 ai ~tXty-86tWiA
     Certe ($16.67)per tern.
       ". . .

        -4. 63-m         mch      stu4er.tragistsrin(Jfor a sumer
      SW?JSlOA)    such        aHou.ntas a&all be fixed by the govcm-
                                                                        280




       irigboard of eucb institution,but irina avant lea8
       than ~wwity pollers (#?O.OO)for L tuelrn (12) WsskE
       trrm nor Ecoretben Thirty-fiveLollam ($38.00) for
       a tw1Ts (1s) weak4 term.
         "5. She rooregoixgprovisions,rewiriw the
       govamiag boards to oollaot tuition, shell uot be
       intarpat6d as dapriring the odd boards of the
       right tu sollaat ouch library, lfiboratory, and
       0tt.e fees aa they are now pmalttd by law to
       aollaet.'
          ifrorlalmiia also made torpeymant   or   teea by non-rarl-
dent   rtuaarht&
        Artlola 1c654a,Yarxon*a Texas Clqll %tatutar as spanbe
by the addition ot aaotiorr&, 46th K&g., b. 8. tJ30.   berr,8 1,
provldas ior charging extra tuitSoa rroa aaob rtudant regiakr-
in@ ror eourae* IO the Departxaatm or Arts, Dram or Spew&,
and ~uofo; it being realtad In th elmergaxoy alauaa that thI8
aaanwnt raeultsd   troa l rullag by tha Attorney Oanaral*8 De-
gw%mant, that eatre tuition   oould not be ahargrd for flna arts
oeuraas in State-supportedinatItutIon8. l%vIdantlytha oplnlon
nfarrs& to ie Bo. O-117, wblab rulad t&it m.mb Iastitutlonr
ara not authorized to raquira snp ahkarp,a* from at&ant8   @t&P
tbaa those suthorIm4 by tha-abovemeatlone rtututa8.
        %a tdhsra to tha aon~lu~lon~aspreseed In our formar
opII%Ion.irawa con6troa there fHWata8, It wh8 t-hapryme           of
the Lagf~latura to prarcrtbatttvrebtwgas wblab suab instltutlons
are pamitted to raquin ot atudenta ra@JtartI% in ouah
aohoola, end when auoh iaer are paid, no addltlomal     ohargae
may be raquirsd by the autmarata4%ttttt?QOlhgW      SK&d UGiWiW6%t~~S
in the abSa,nas or am axoaptlonparmitted'by1egI~latItaanmUent.
        it 1~ our o fnlon &hat tha i;ollardiraeBill.applla@ to
aoursea in Ltuaimt kooatioaalPllgbt Trsinxng erferul by %xar
%ahrsolo~ioalCcllqp, and cbargrr,  by tbe Coll6ga cay not bm
made ot s&u&ants, axaapt aa authorizedby tba Le~lsletufaIn
such anaatmant an4 swandrasntatbareto.
                                         I'oursrery truly